Title: From George Washington to the U.S. Senate, 17 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate.
          United States 17th May 1796
        
        An unexpected circumstance having obliged Jeremiah Wadsworth, to decline his appointment of Commissioner to hold a treaty with the Cohnawaga Indians, stiling themselves the Seven Nations of Canada; I now nominate Abraham Ogden Commissioner to hold the said Treaty.
        It having become necessary to remove Sylvanus Walker, Inspector of the Revenue for the third Survey in the district of South Carolina, I also nominate William Benson to succeed the said Sylvanus Walker in said Office.
        
          Go: Washington
        
      